Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: axis 44 (Para 44 of Pub).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 3,4,5,6,15,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, “the rotary distributor” lacks antecedent basis.  Is such an intended limitation, or is the dependency incorrect?
	As to claims 6, 5, 15, “the supply needle” lacks antecedent basis.  Is such an intended limitation, or is this, or maybe intended in one of claims 1 and 2?
	As to claim 19, “the quality control measurement results” lack antecedent basis.  Note that such can not relate to the “quality control measurement results” (of line 5) due to the lines 3-4  and 5-7 being unrelated due to the “one” (line 1) limitation.
	As to claim 19, the “one” (line 1) is not consistent with the body which appears to link/join the alternatives of lines 3-7 due to line 5’s “the quality control measurement results” alternative (of lines 5-7) seemingly relating back to the different alternative (of lines 3-4).

Claim 1,3,4,8,9,13,14,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornberg 2003/0224523, in view of either Holmes et al 2014/0296089 or Glavina et al ‘801.
Thornberg et al 2003/0224523 teach cassette 26 insertable into a measuring instrument 31 (Figure 2), the cassette including (Figure 3) casing, sensing arrangement including sensors, calibration fluid reservoir 68 (Figure 3).  The same fluid in the reservoir tests selected ones of the sensors (Para 42), depending upon the known quantity of material in the fluid (Para 42); that is, there different material in the fluid for each of the sensors (Para 42).  The calibration fluid is driven by push button 148 (Para 65), and calibration takes place in analyzer 31 (Para 73.  Sensor information passes from the sensors to the measuring instrument 31 via conductors (Para 36).  The system includes a needle 76.  Blood is tested for it’s components, K.  The sensor send data via the terminals 60.
There is not a plurality of calibration reservoirs 68, and the calibration fluid is not tagged as that of “quality control” (of it you will, fluid to merely test if the sensors are operating within specification). 
As to claims 1,8,9,13,16, it is well known to employ different calibration fluids (of different concentrations) to effectively/fully calibrate a sensor, suggestive of employing a second calibration fluid reservoir in Thornberg.  Also, either (1) a calibration fluid by itself may effectively be employed to test if a sensor is operational, suggestive that the calibration fluid may also be deemed a quality control fluid, or (2) an inability to provide for an effective calibration of a sensor is suggestive that the sensor is not operational, suggestive that the calibration fluid is/was additionally usable to determine quality of the sensor; each as suggested by either Homes which teaches (Para 1699) use of calibration fluid to provide for both calibration and quality control, or in the alternative, Glavina et al ‘801 which teach (Para 26) using calibration fluids for quality control testing.

	As to claim 14, a plurality of bags is suggestive of individual mountings features to reduce potential for entanglements.
	As to claim 17, the measuring instrument 31 will both calibrate and measure samples separately.

Claims 11,12,18,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornberg ‘523 in view of either Holmes et al 2014/0296089 or Glavina et al ‘801 as applied to claim 1 above, and further in view of Pfeiffer et al 1044380103.
	As to claims 11,12,18,19, Pfeiffer et al 104380103 teach (Figures 1,2) providing plurality of bags 3 to serve as a source of quality control liquids to test an analyzer.  It’s known to employ foil to provide effective containers.  A cartridge that can not be calibrated suggests that such need be rejected as such.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barry et al 11,047,845 teach a device, including: cartridge 100 that is inserted into a measuring instrument 200 (Figure 1); either (1) quality control beads (of 3 levels) or (2) calibration material in the test cartridge; and sensor in the instrument 200.  However, the cartridge by itself does not include the sensor, plurality of quality control containers and routing system for respective containers.
Collison et al 2018/0292346 teach (Figure 4) a cartridge 40 including a casing that’s insertable into a reader; measurement cell 48; and cell 50 to receive quality control fluid.  However, there is no plurality of quality control containers and routing system for selective routing of containers to the cell 48.
Lauks et al 8506778 teaches (Figure 2A) a cartridge with cell 211 that’s fluidly connectable to a calibration fluid chamber 220.  The cartridge will receive a sample, and sense; and then the cartridge is inserted into a card reader so that the reader employs a connector 287 to read results.
Vandersleen et al 104956222 teach (Figure 2) a calibration fluid bag 55 and sensor 50 within a cartridge.  The cartridge plugs into a base station 85.
Lin et al 2013/0142709 teach a plurality of liquid quality control solution packs 54 in a measuring instrument 30, the instrument of which receives a cassette 20 that has a sensing cell.  Calibration fluid will be passed from the instrument to the cassette via pinch valves 47,48.  However, the packs are not part of the cartridge as called for in Applicant’s claims 1 and 18.
Pfeiffer et al 104380103 teach (Figures 1,2) a cartridge 2 that’s inserted into an analyzer 1, the cartridge providing plurality of bags 3 with quality control liquids that are individually sent to an analyzer via valve 7 application.
Hofmann et al 2013/0136657 teach (Figure 1) quality control fluids A-C in a cassette 1, the cassette employing a tiltable input unit 3 for fluid connection.
Thornberg et al 2003/0224523 teach cassette 26 insertable into a measuring instrument 31 (Figure 2), the cassette including (Figure 3) casing, sensing arrangement including sensors, calibration fluid reservoir 68 (Figure 3).  The same fluid in the reservoir tests selected ones of the sensors (Para 42), depending upon the known quantity of material in the fluid (Para 42); that is, there different material in the fluid for each of the sensors (Para 42).  The calibration fluid is driven by push button 148 (Para 65), and calibration takes place in analyzer 31 (Para 73.  Sensor information passes from the sensors to the measuring instrument 31 via conductors (Para 36).  There is not a plurality of calibration reservoirs 68, and the calibration fluid is not tagged as that of “quality control” (of it you will, fluid to merely test if the sensors are operating within specification). 
Blomberg et al 94/19683 teaches that K+ is tested in blood.

Claims 2,7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861